Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 49-70 of A Urakawa et al., US 15/998,895 (Feb. 16, 2017) are pending.  Claims 51, 53, 59, 61 and 70 to the non-elected species stands withdrawn from consideration.  Claims 49, 50, 52, 54-58, 60, 62-69 stand rejected.  

Election/Restrictions 

Pursuant to the Election of Species Requirement, Applicant respectively elected, in the Reply filed September 5, 2020, with traverse, the following species of catalyst (Example 1, Table 1, page 26 of the specification):

63.5 wt.% CuO, 24.7 wt.% ZnO, 10.1 wt.% Al2O3; 1.3 wt.% MgO, catalyst surface area -- specific copper surface area (SCu) of 17.5 m2/gcat, catalyst particle size 100 [Symbol font/0x6D]m to 300 [Symbol font/0x6D]m, 

for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  In the previous Office action, it was determined that claims 49, 50, 52, 54-58, 60, 62-69 read on the elected species.  It was also noted in the previous Office action that instant claim 70 does not considered to read on the elected species because Applicant has provided insufficient disclosure for the Office to determine “the portion of the catalyst that is accessible to said H2 and said CO2 comprises at least 90% of the active sites of the catalyst”.  Applicant’s elected species was searched and determined to be unpatentable pursuant to § 103 over Urakawa per below.  Pursuant to MPEP § 803.02, the search and examination was not extended to non-elected species.  MPEP § 803.02(III)(C)(2)).  As such, the provisional election of species requirement is Final, and claims 51, 53, 59, 61 and 70 are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b).  See, MPEP § 803.02.  

Applicant’s Argument

Applicant’s arguments have been addressed in the previous Office action and in the § 103 response below.  Applicant’s argument with respect to non-elected species disclosed in the specification is not considered persuasive because the search and examination is not required to be extended to non-elected species falling within Markush claims already rejected based on the elected species.  MPEP § 803.02(III)(A) (“[t]he prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping”).  As discussed in detail below, the instant claims are considered obvious pursuant to § 103 over A. Urakawa et al., WO 2013/171239 (2013) (“Urakawa”).  As such, the catalyst species necessarily lack unity of invention over Urakawa.  


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 49, 50, 52, 54-58, 60, 62-69 under AIA  35 U.S.C. 103 as being unpatentable over A. Urakawa et al., WO 2013/171239 (2013) (“Urakawa”) is maintained for the reasons given in the previous Office action.  

APPLICANT’S ARGUMENT

Applicant states that in the previous Office action, the Examiner acknowledged that the above mentioned process of Urakawa does not employ a molar ratio of H2 to CO2 of x: 1.0 wherein x is from 2.5 to 3.5, as defined in independent claim 49 of the present application.  In response, Urakawa teaches a molar ratio of hydrogen to carbon dioxide equal to or higher than 3:1.   Urakawa at page 46, lines 6-15.  Thus, as Applicant correctly notes, while Urakawa discloses an overlapping range, this reference does not specifically disclose the claimed range of “H2 to CO2 of x: 1.0 wherein x is from 2.5 to 3.5”.  

Applicant Argues that the Art Teaches Away from the Instantly Claimed Range of “H2 to CO2 of x: 1.0 wherein x is from 2.5 to 3.5”

Applicant first notes that Urakawa’s ranges do not specifically relate to the molar ratio of hydrogen to carbon dioxide, rather they are generic molar ratios for "the molar ratio of hydrogen to carbon dioxide, the molar ratio of hydrogen to the mixture of carbon dioxide and carbon monoxide, or the molar ratio of hydrogen to carbon monoxide”.  In addition, Applicant notes that the Urakawa ranges of "equal to or higher than 3:1" and "from 3: 1 to 20: 1” are broad.  Applicant further argues that Urakawa’s more preferred ranges are higher than the instantly claimed range of “H2 to CO2 of x: 1.0 wherein x is from 2.5 to 3.5”.  In response to these initial comments by Applicant, the range of “equal to . . . 3:1” is not a broad range but a specific ratio.  In fact, Urakawa specifically recites “a molar ratio of hydrogen to carbon dioxide equal to or higher than 3:1”.  Urakawa at page 46, lines 6-9.  Thus, Urakawa fairly teaches the specific ratio of hydrogen to carbon dioxide equal to 3:1, which falls within the instantly claimed range.  

Applicant cites A. Bansode et al., 309 Journal of Catalysis, 66-70 (2014) (“Bansode”) FIG. 1 as clearly showing that upon the conversion of hydrogen and carbon dioxide to methanol with Cu/ZnO/Al2O3 (the same catalyst as Urakawa catalyst IIA) reducing the hydrogen-to-carbon dioxide molar ratio from 10:1 to 3:1 dramatically reduces CO2 conversion and methanol selectivity and dramatically increases production of undesirable carbon monoxide.  Applicant notes that this trend is corroborated by Urakawa experiments 10 and 11 in Tables 1 and 2, which were conducted with Urakawa catalyst IIA, under the same conditions as Bansode, showed that reducing the hydrogen-to-carbon dioxide molar ratio only by a little, from 10: 1 down to 7: 1, had a similar negative impact on methanol conversion and selectivity.  Applicant concludes that therefore, the prior art clearly teaches that reducing the hydrogen-to-carbon dioxide molar ratio below 10: 1 and toward 3: 1 undesirably reduces methanol yield, methanol selectivity, and CO2 conversion, and undesirably increases the production of toxic carbon monoxide and that the skilled person would have been well aware of this.

This argument is not considered persuasive for the following reasons.  Applicant’s above discussion indicates that one of ordinary skill in the art would have been aware that reducing the hydrogen-to-carbon dioxide molar ratio below 10: 1 and toward 3: 1 reduces methanol yield, methanol selectivity, and CO2 conversion, and increases the production of toxic carbon monoxide when Urakawa catalyst IIA is employed under reaction conditions of: T = 260 [Symbol font/0xB0]C, P = 360 bar, GHSV = 10,471 h-1.  

Applicant claims are not limited to catalyst IIA (i.e., Cu/ZnO/Al2O3 ) and in fact are more broadly directed to a large genus of catalysts comprising:

(i) a copper component which is Cu, CuO or Cu2O, or a mixture of two or three thereof, and 

(ii) ZnO, 

wherein the catalyst has a specific copper surface area (SCu) of at least 10 m2/g-catalyst,

under a broad range of process conditions (e.g., temperature and pressure).  Significantly, the catalyst employed in Urakawa and Bansode Fig. 1 (i.e., the Cu/ZnO/Al2O3 (I)) does not fall within the instant claims because it does not meet the instant claim limitation of “a specific copper surface area (SCu) of at least 10 m2/g-catalyst”.  See Bansode Table S1.  Rather, the species of catalyst cited against Applicant is the commercially available catalyst (i.e., Alfa Aesar (catalog number 45776)), which was not subject to comparative testing in Bansode.  Bansode Cu/ZnO/Al2O3 (I) and Urakawa catalyst IIA have much lower SCu surface areas than the commercial Alfa Aesar catalyst (compare (1.7 m2/gcat to 17.5m2/gcat).  See Bansode Table S1; see also Table 1 at page 26 of the instant specification.  Therefore, Bansode and Urakawa are not considered to teach one of ordinary skill in the art away from the instantly claimed range of “H2 to CO2 of x: 1.0 wherein x is from 2.5 to 3.5” with respect to Alfa Aesar (catalog number 45776) catalyst as cited in the § 103 rejection.  

In this regard, Applicant further argues that the hydrogen-to-carbon dioxide molar ratio employed in Urakawa Examples 48-53 is 10:1, and this is already within the "most preferred" range disclosed in Urakawa of "from 10:1 to 20:1". The skilled person would have no motivation to reduce the molar ratio employed in Urakawa Examples 48-53 out of this most preferred range and down toward a range of 3: 1, because Urakawa teaches against this, and the skilled person would believe that this would give detrimental results such as an undesirably low methanol yield, methanol selectivity, and CO2 conversion, and an undesirably high level of toxic carbon monoxide production. If anything, the skilled person would have increased the ratio employed in Urakawa Examples 48-53 to above 10:1 and toward 20:1.

This argument is not consider persuasive for the following reasons.  One of ordinary skill in the art has good reason to optimize the H2/CO2 molar ratio with respect to Alfa Aesar (catalog number 45776) catalyst as a result effective variable.  Urakawa clearly demonstrates that the H2/CO2 molar ratio is a result effective variable.  However, while Urakawa Examples 48-53 employ a H2/CO2 molar ratio of 10:1 (i.e., outside of the claimed range) for Alfa Aesar (catalog number 45776) catalyst, Urakawa discloses no comparative data with respect to the H2/CO2 molar ratio for this catalyst.  Urakawa does however teach:

Thus, the Examples illustrate the fact that the combination of the four technical features, that is a molar ratio of hydrogen to carbon dioxide equal to or higher than 3:1; a pressure comprised equal to or higher than 200 bar; a temperature comprised of from 230 to 320 °C; and a space velocity comprised of from 5.000 to 200.000h-1 in the presence of a mixture (II) results in a process for preparing methanol with a carbon oxides per-pass conversion equal to or higher than 65%, and a selectivity to methanol formation equal to or higher than 75%.

Urakawa at page 46, lines 6-15.  And, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges for result effective variables by routine experimentation.  MPEP § 2144.05 (II)(A); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 2 to the CO2 is x:1.0, wherein x is from 2.5 to 3.5” in view of Urakawa’s general teaching of “a molar ratio of hydrogen to carbon dioxide equal to or higher than 3:1”.  

Applicant’s Argument of Unexpected Results for the Instantly Claimed Range of “H2 to CO2 of x: 1.0 wherein x is from 2.5 to 3.5”

Relevant Sections of the MPEP

A greater than expected result and evidence of unobvious or unexpected advantageous properties are evidentiary factors pertinent to the legal conclusion of obviousness of the claims at issue.  MPEP § 716.02(a)(I)/(II).  However, the burden is on Applicant to establish that the evidence relied upon demonstrates that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  MPEP § 716.02(b).  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. MPEP § 716.02(b)(III).  

Furthermore, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support; that is, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  MPEP § 716.02(d).  The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  MPEP § 716.02(d)(I).  

Applicant’s Argument

Applicant argues that when the instantly claimed hydrogen-to-carbon dioxide molar ratio of from 2.5: 1 to 3.5:1 is employed together with a catalyst as defined in claim 49 (which has a specific copper surface area (SCu) of at least 10 m2/g catalyst) any expected undesired effects of employing a low hydrogen-to-carbon dioxide molar ratio are reduced or avoided, the CO2 conversion and methanol selectivity remain unexpectedly high, and carbon monoxide production remains unexpectedly low, and furthermore, surprisingly high methanol yields are observed.  In support of this argument, Applicant summarizes the data obtained by Bansode and Urakawa for catalysts IIA and IIC at various H2/CO2 molar ratios.  

Applicant argues that the results show that, contrary to the teachings in the prior art, it is possible to operate the process very successfully at the claimed hydrogen-to-carbon dioxide molar ratio of from 2.5:1 to 3.5:1. A hydrogen-to-carbon dioxide molar ratio of 2.5:1 to 3.5:1 is near to stoichiometric, and it therefore avoids the need to recycle or further convert precious unreacted H2 that would be fed in excess at higher molar ratios.  First the Examiner notes as discussed above, catalyst IIA does not fall within the genus of instantly claimed catalysts, because its SCu surface area is 1.7 m2/gcat, whereas catalyst IIC (i.e., the commercial Alfa Aesar catalyst having an SCu of 17.5m2/gcat) does fall within the scope of claimed catalysts.  See Bansode Table S1; see also Table 1 at page 26 of the instant specification.  

This argument is not considered persuasive because: (1) Applicant has not met its burden of demonstrating that the differences in results/catalyst properties are in fact unexpected; and (2) the objective evidence of nonobviousness is not commensurate in scope with the claims.  

The data in Applicant’s table show that selectivity and methanol yields drop as the H2/CO2 molar ratio falls from 10:1 to 3:1 for both claimed catalyst IIC (not falling within the instant claims) and for catalyst IIA (falling outside of the instant claims).  Applicant’s table shows that this effect is more dramatic for catalyst IIA than for IIC.  The issue is as follows:  would one of ordinary skill in the art knowing that the selectivity and methanol yield significantly drop as the H2/CO2 molar ratio falls from 10:1 to 3:1 for catalyst IIA find it unexpected that the selectivity and methanol yield drops less precipitously as the H2/CO2 molar ratio falls from 10:1 to 3:1 for claimed catalyst IIC.  

Stated differently, would one of ordinary skill in the art knowing the following prior art teachings of entries 1, 2 and 6 of Applicant’s table with respect to the H2/CO2 molar ratios:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


find the following less precipitous drop in methanol yield and selectivity of table entry 7 (H2/CO2 molar ratio 3:1) unexpected?


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


As discussed above, claimed catalyst IIC (i.e., prior art catalyst Alfa Aesar (catalog number 45776)) has a SCu surface area of 17.5 m2/gcat, whereas catalyst IIA has a much lower SCu surface area of 1.7 m2/gcat.  Would not one of ordinary skill in the art reasonably expect that catalyst IIC with a more active surface area would provide a less precipitous 

Applicant further argues that it is particularly striking that the methanol yield for the present invention, shown in row 7 of the table, is so high. Applicant notes that the methanol yield shown in row 7 of the table for the present invention, using the elected catalyst IIC at a 3:1 ratio, is 1692 mg/g.hr, which is significantly greater than the methanol yield shown in row 6 of the table (788 mg/g hr) from Example 48 of Urakawa, which was obtained with the same catalyst (IIC) under the same conditions, but at a 10:1 molar ratio of H2:CO2.  This argument is not considered persuasive because it is not clear where Applicant obtained the value of 788 mg/g hr for Urakawa’s Example 48.  The Examiner cannot find this value in Urakawa.  

A comparison of Reply table entry 7 (present application, see instant specification at page 31, Table 3) versus Reply table entry 3 (See Bansode at Table S6) is notable.  Both entries operate at the same GHSV (10,000 h-1) and other process conditions, with the same catalyst IIC (where the only difference is the molar ratio of H2:CO2), but even though entry 7 gives a lower CO2 conversion of 61.0%, a lower methanol selectivity of 93.7%, and a lower CO selectivity of 6%, nonetheless still provides more than double the yield of MeOH on a mg/g hr basis (1692 versus 798).  On its face, this result is unexpected and surprising.  However, it does not overcome the cited reference because the objective evidence of nonobviousness is not commensurate in scope with the claims.  The instant claims are directed to any catalyst comprising:

(i) a copper component which is Cu, CuO or Cu2O, or a mixture of two or three thereof, and 

(ii) ZnO, 

wherein the catalyst has a specific copper surface area (SCu) of at least 10 m2/g-catalyst.

However, the results discussed above are only demonstrated with catalyst IIC (i.e., Alfa Aesar (catalog number 45776)) at a 3:1 molar ratio of H2:CO2, which is not commensurate in scope with the breadth of catalysts claimed and it is not clear that such result occurs over the claimed range of copper/ZnO catalysts.  One of ordinary skill in the art cannot determine a trend based on the above-discussed surprising result, which would allow the artisan to reasonably extend the probative value thereof to the full scope of catalysts claimed.  And Applicant has not provided any reasoning or explanation supporting such extension to the large number of other copper/ZnO catalysts falling within claim 49 (which can have different supports, ratios, etc.).  Furthermore, this value of 798 mg/g hr appears to be specific for GHSV (gas hourly space velocity) of 10,000 h-1, which is not a limitation of the instant claims.  In this regard, Bansode notes that “there is an optimal GHSV for methanol productivity and selectivity in practice”.  Bansode at page 69, col. 2; see also Bansode Table S6 (with catalyst IIC, yield of MeOH is 1582.0 mg/g hr at GHSV 20,000 h-1, T= 260 °C, P = 360 bar and CO2:H2 = 1:10).  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622